Name: Commission Regulation (EU) No 317/2010 of 16 April 2010 adopting the specifications of the 2011 ad hoc module on employment of disabled people for the labour force sample survey provided for by Council Regulation (EC) No 577/98 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  labour market;  documentation
 Date Published: nan

 17.4.2010 EN Official Journal of the European Union L 97/3 COMMISSION REGULATION (EU) No 317/2010 of 16 April 2010 adopting the specifications of the 2011 ad hoc module on employment of disabled people for the labour force sample survey provided for by Council Regulation (EC) No 577/98 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (1), and in particular Article 4(2) thereof, Whereas: (1) The United Nations Convention on the Rights of Persons with Disabilities (hereinafter referred to as the UN Convention), signed by the European Community and all its Member States, lays down in its Article 31 on statistics and data collection that State Parties undertake to collect appropriate information, including statistical and research data to enable them to formulate and implement policies to give effect to the UN Convention including the provisions in Article 27 related to work and employment. (2) In its Resolution of 17 March 2008 on the situation of persons with disabilities in the European Union (2), the Council underlines that disability statistics are needed to establish a picture of the overall situation of persons with disabilities in Europe and that such statistical and research data allow informed disability policies to be formulated and implemented at the different levels of governance. The Council calls upon the Member States and the Commission, in accordance of their respective competences, to ensure that works begin on a European disability strategy to succeed the current European Disability Action Plan 2004-2010 including by assessing how national actions reflect the commitments made by the European Community and the Member States to fully implement the UN Convention at European level, considering setting consistent and comparable national targets to that end. (3) A comprehensive and comparable set of data on employment of persons with disabilities is needed in order to monitor progress towards the implementation of Article 27 of the UN Convention and the objectives of the European Employment Strategy, the European Disability Strategy as well as to measure the evolution of labour market participation of persons with disabilities. (4) Commission Regulation (EC) No 365/2008 of 23 April 2008 adopting the programme of ad hoc modules, covering the years 2010, 2011 and 2012, for the labour force sample survey provided for by Council Regulation (EC) No 577/98 (3) includes an ad hoc module on employment of disabled people. The list of variables for this module should be defined. (5) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The detailed list of variables to be collected in 2011 by the ad hoc module on employment of disabled people shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 77, 14.3.1998, p. 3. (2) OJ C 75, 26.3.2008, p. 1. (3) OJ L 112, 24.4.2008, p. 22. ANNEX LABOUR FORCE SAMPLE SURVEY Specifications of the 2011 ad hoc module on employment of disabled people 1. Member States and regions concerned: all. 2. The variables shall be coded as follows: The codes for the variables of the Labour Force Sample Survey in the column Filter refer to Annex III to Commission Regulation (EC) No 377/2008 of 25 April 2008 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community as regards the codification to be used for data transmission from 2009 onwards, the use of a sub-sample for the collection of data on structural variables and the definition of the reference quarters (1). Name Column Code Description Filter HEALTHMA 197-198 Type of longstanding health condition or disease (code first main type) Everybody aged 15 to 64 01 Problems with arms or hands (which includes arthritis or rheumatism) 02 Problems with legs or feet (which includes arthritis or rheumatism) 03 Problems with back or neck (which includes arthritis or rheumatism) 04 Cancer 05 Skin conditions, including allergic reactions and severe disfigurement 06 Heart, blood pressure or circulation problems 07 Chest or breathing problems, including asthma and bronchitis 08 Stomach, liver, kidney or digestive problems 09 Diabetes 10 Epilepsy (include fits) 11 Severe headache such as migraine 12 Learning difficulties (reading, spelling or math disability) 13 Chronic anxiety 14 Depression 15 Other mental, nervous or emotional problems 16 Other progressive illnesses (which include multiple sclerosis, HIV, Alzheimers disease, Parkinsons disease) 17 Other longstanding health problems 18 No longstanding health conditions or diseases 99 Not applicable (not included in the filter) Blank No answer HEALTHSE 199-200 Type of longstanding health condition or disease (code second main type) Everybody aged 15 to 64 and HEALTHMA = 1-17 01 Problems with arms or hands (which includes arthritis or rheumatism) 02 Problems with legs or feet (which includes arthritis or rheumatism) 03 Problems with back or neck (which includes arthritis or rheumatism) 04 Cancer 05 Skin conditions, including allergic reactions and severe disfigurement 06 Heart, blood pressure or circulation problems 07 Chest or breathing problems, including asthma and bronchitis 08 Stomach, liver, kidney or digestive problems 09 Diabetes 10 Epilepsy (include fits) 11 Severe headache such as migraine 12 Learning difficulties (reading, spelling or math disability) 13 Chronic anxiety 14 Depression 15 Other mental, nervous or emotional problems 16 Other progressive illnesses (which include multiple sclerosis, HIV, Alzheimers disease, Parkinsons disease) 17 Other longstanding health problems 18 No other longstanding health conditions or diseases 99 Not applicable (not included in the filter) Blank No answer DIFFICMA 201-202 First basic activity difficulty (code the most important difficulty) Everybody aged 15 to 64 01 Seeing, even if wearing glasses 02 Hearing, even if using a hearing aid 03 Walking, climbing steps 04 Sitting or standing 05 Remembering, concentrating 06 Communicating, for example understanding or being understood 07 Reaching or stretching 08 Lifting and carrying 09 Bending 10 Holding, gripping, or turning 11 None 99 Not applicable (not included in the filter) Blank No answer DIFFICSE 203-204 Second basic activity difficulty (code the second most important difficulty) Everybody aged 15 to 64 and DIFFICMA = 1-10 01 Seeing, even if wearing glasses 02 Hearing, even if using a hearing aid 03 Walking, climbing steps 04 Sitting or standing 05 Remembering, concentrating 06 Communicating, for example understanding or being understood 07 Reaching or stretching 08 Lifting and carrying 09 Bending 10 Holding, gripping, or turning 11 None 99 Not applicable (not included in the filter) Blank No answer LIMHOURS 205 The health condition(s) or disease(s) or difficulty(ies) cause(s) the persons limitation in the number of hours that he/she can work in a week Everybody aged 15 to 64 and (HEALTHMA = 1-17 or DIFFICMA = 1-10) 1 Yes, the health condition(s) or disease(s) 2 Yes, the activity difficulty(ies) 3 Yes, both, the health condition(s)/disease(s) and the activity difficulty(ies) 4 No 9 Not applicable (not included in the filter) Blank No answer LIMTYPEW 206 The health condition(s) or disease(s) or difficulty(ies) cause(s) the persons limitation in the type of work (for instance, having problems in carrying heavy loads, working outdoors, sitting for a long time) that he/she can do Everybody aged 15 to 64 and (HEALTHMA = 1-17 or DIFFICMA = 1-10) 1 Yes, the health condition(s) or disease(s) 2 Yes, the activity difficulty(ies) 3 Yes, both, the health condition(s)/disease(s) and the activity difficulty(ies) 4 No 9 Not applicable (not included in the filter) Blank No answer LIMTRANS 207 The health condition(s) or disease(s) or difficulty(ies) cause(s) the persons limitation in getting to and from work Everybody aged 15 to 64 and (HEALTHMA = 1-17 or DIFFICMA = 1-10) 1 Yes, the health condition(s) or disease(s) 2 Yes, the activity difficulty(ies) 3 Yes, both, the health condition(s)/disease(s) and the activity difficulty(ies) 4 No 9 Not applicable (not included in the filter) Blank No answer NEEDHELP 208 Because of the health condition(s)/disease(s) or activity difficulty(ies) the person needs (not employed persons)/uses (employed persons) personal assistance to enable him/her to work Everybody aged 15 to 64 and (HEALTHMA = 1-17 or DIFFICMA = 1-10) 1 Yes 2 No 9 Not applicable (not included in the filter) Blank No answer NEEDADAP 209 Because of the health condition(s)/disease(s) or activity difficulty(ies) the person needs (not employed persons)/uses (employed persons) special equipment or needs (not employed persons)/has (employed persons) workplace adaptations to enable him/her to work Everybody aged 15 to 64 and (HEALTHMA = 1-17 or DIFFICMA = 1-10) 1 Yes 2 No 9 Not applicable (not included in the filter) Blank No answer NEEDORGA 210 Because of the health condition(s)/disease(s) or activity difficulty(ies) the person needs (not employed persons)/has (employed persons) special working arrangements to enable him/her to work (such as, sedentary jobs, teleworking, flexible hours or less strenuous work) Everybody aged 15 to 64 and (HEALTHMA = 1-17 or DIFFICMA = 1-10) 1 Yes 2 No 9 Not applicable (not included in the filter) Blank No answer LIMREAS 211-212 Main reason for limitation in work (number of hours, type, getting to and from work) that is not caused by the longstanding health conditions/diseases or basic activity difficulties Everybody aged 15 to 64 01 Lack of qualifications/experience 02 Lack of appropriate job opportunities 03 Lack or poor transportation to and from workplace 04 Employers lack of flexibility 05 Affects receipt of benefits 06 Family/caring responsibilities 07 Personal reasons 08 Other reason 09 No limitation in work 99 Not applicable (not included in the filter) Blank No answer Name Column Code Description Filter 213/218 Weighting factor for the 2010 ad hoc module (optional) Everybody aged 15 to 64 0000-9999 Columns 213-216 contain whole numbers 00-99 Columns 217-218 contain decimal places (1) OJ L 114, 26.4.2008, p. 57.